                         UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

MICHELLE STIRLING and                        Case No. 1:18-CV-00436-DCN
BRANDON STIRLING, husband and
wife, individually and as the natural        MEMORANDUM DECISION AND
parents of their minor child, B.S.,          ORDER

                     Plaintiffs,
       v.
NOVARTIS PHARMACEUTICALS
CORPORATION, a Delaware
Corporation; ALCAMI CAROLINAS
CORPORATION fka AAIPHARMA
SERVICES CORP., a Delaware
Corporation; GENUS LIFESCIENCES
INC. dba LEHIGH VALLEY
TECHNOLOGIES, a Pennsylvania
Corporation; LANNETT COMPANY,
INC., a Delaware Corporation; IMPAX
LABORATORIES, INC., a Delaware
Corporation; ST. LUKE’S REGIONAL
MEDICAL CENTER, LTD., an Idaho
Non-Profit Corporation; GLEN
LOVELACE, M.D., an Individual; and
DOES INDIVIDUAL/ENTITIES I
through XX,
                     Defendants.


                                   I. INTRODUCTION

       This matter comes before the Court on Plaintiffs’ Motion to Remand. Dkt. 30.

Having reviewed the record and briefs, the Court finds that the facts and legal arguments

are adequately presented. Accordingly, in the interest of avoiding further delay, and

because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will address the motion without oral argument. Dist. Idaho Loc.



MEMORANDUM DECISION AND ORDER - 1
Civ. R. 7.1(d)(2)(ii). For the reasons outlined below, the Court finds good cause to

GRANT the motion.

                                   II. BACKGROUND

       In this case, Plaintiffs contend that Defendants’ negligently and/or fraudulently

marketed, labeled, and/or prescribed the drug Terbutaline Sulfate (a generic version of

the brand name drug Brethine) to Plaintiff Michelle Stirling while she was pregnant. Dkt.

1-4, at 9-11. Terbutaline Sulfate is used for tocolytic purposes (i.e. to suppress premature

labor). According to Plaintiffs, the potential risks of this medication to an unborn fetus

“include, but are not limited to, higher rates of psychiatric disorders and psychopathology

and decreased cognitive development.” Dkt. 1-4, at 9.

       In October 2007, Michelle was approximately twenty-five weeks pregnant with

her son B.S., who is now eleven years old. Id. On October 26, 2007, Michelle began

experiencing contractions, cramping, and abdominal pain, and was admitted to Defendant

St. Luke’s Regional Medical Center, Ltd. (“Saint Luke’s”) in Boise, Idaho. Defendant

Glen Lovelace served as Michelle’s doctor. Upon learning of her symptoms, Dr.

Lovelace administered a subcutaneous injection of Terbutaline Sulfate, and gave

Michelle a prescription for Terbutaline Sulfate to use as a maintenance tocolytic.

       Michelle used the medication as prescribed, which included taking the drug

multiple times a day, for over ninety (90) consecutive days. Id. at 15. Plaintiffs contend

that “[a]t no time prior to or during the period of time that [Michelle] was prescribed

Terbutaline Sulfate were Plaintiffs informed that the ingestion of the drug could

potentially have adverse effects on B.S.’s brain development or his cognitive and

MEMORANDUM DECISION AND ORDER - 2
neuropsychiatric condition.” Dkt. 30-1, at 3. They further allege that “none of the labels

on the bottles of Terbutaline Sulfate had warnings about possible adverse side effects to

their developing fetus, nor were those bottles accompanied by any such written

warnings.” Id.

       Plaintiffs’ son, B.S., was born on February 18, 2008. Dkt. 1-4, at 11. While B.S.

did not initially exhibit signs or symptoms of cognitive or neuropsychiatric disorders, this

began to change as he grew older. In September of 2014, B.S. was diagnosed with

Anxiety Disorder and Oppositional Defiant Disorder. Id. In October 2014, B.S. was

diagnosed with Disruptive Mood Dysregulation Disorder. Id. In August 2016, B.S. was

diagnosed with Bipolar Disorder, Separation Anxiety Disorder, and Social Anxiety

Disorder of Childhood. Id. at 11-12. Shortly thereafter, B.S. was diagnosed with Autism

Spectrum Disorder. Id.

       Plaintiffs filed this lawsuit in the Fourth Judicial District of the State of Idaho on

March 12, 2018. Dkt. 1-3. A primary contention underlying Plaintiffs’ claims is that

Defendants knew, or should have known, the risks associated with the tocolytic drugs at

issue in this case (Brethine and Terbutaline Sulfate). Their Amended Complaint includes

the following eight claims: I. negligent failure to warn (against Defendants Novartis,

Alcami, Genus, and Does I-X [brand-name manufacturers]); II. fraud (against Defendants

Novartis, Alcami, Genus, Lannett, Impax, and Does I-XX [generic and brand-name

manufacturers]); III. negligence per se (against Defendants Novartis, Alcami, Genus, and

Does I-X [brand-name manufacturers]); IV. breach of the implied warranty of

merchantability (against Defendants Novartis, Alcami, Genus, and Does I-X [brand-name

MEMORANDUM DECISION AND ORDER - 3
manufacturers]); V. medical malpractice (against Defendants St. Luke’s and Lovelace);

VI. failure to obtain informed consent (against Defendants St. Luke’s and Lovelace); VII.

intentional infliction of emotional distress (against all Defendants); and VIII. negligent

infliction of emotional distress (against all Defendants).

         On October 9, 2018, Defendant Genus Lifesciences Inc. (“Genus”) removed the

case to this court, citing 28 U.S.C. § 1441(c). On November 8, 2018, Plaintiffs filed their

Motion to Remand the action back to state court. Dkt. 30.

                                  III. LEGAL STANDARD

         Federal district courts are courts of limited jurisdiction and are “presumed to lack

subject matter jurisdiction until the contrary affirmatively appears.” Dragovich v. United

States Dep’t of Treasury, 764 F.Supp.2d 1178, 1184 (N.D. Cal. 2011). When an action is

removed to federal district court from state court, the district court has “broad discretion”

to remand the removed claim or cause of action. 28 U.S.C. § 1452(b); see also 28 U.S.C.

§ 1446(c)(4) (noting that if a court finds “that removal should not be permitted, the court

shall make an order for summary remand”).

         The “burden of establishing federal jurisdiction is on the party seeking removal,

and the removal statute is strictly construed against removal jurisdiction.” Prize Frize,

Inc. v. Matrix Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). Any doubt as to the right of

removal is resolved in favor of remand. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.

1992).

         A defendant may remove any civil action from state court to federal district court

if the district court has original jurisdiction over the matter. 28 U.S.C. § 1441(a). 28

MEMORANDUM DECISION AND ORDER - 4
U.S.C. § 1331 explains that “district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §

1331.

        The Supreme Court has found that a case “arises under” the Constitution in two

circumstances. First, and “most often, federal jurisdiction attaches when federal law

creates the cause of action asserted.” Hornish v. King Cty., 899 F.3d 680, 687 (9th Cir.

2018). However, even if a claim originates under state law, federal jurisdiction may still

exist in “a special and small category of cases.” Id. In this second category, a federal

court may exercise jurisdiction over a state law claim if the claim “necessarily raises a

stated federal issue, [that is] actually disputed and substantial” and that a federal court

“may entertain without disturbing any congressionally approved balance of federal and

state power.” Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Manning, 136 S. Ct. 1562,

1565 (2016) (quoting Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S.

308, 314 (2005)). In other words, federal jurisdiction over a state law claim exists if a

“federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4)

capable of resolution in federal court without disrupting the federal-state balance

approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013).

        “Federal question jurisdiction lies . . . only if it appears from the face of the

complaint that determination of the suit depends upon a question of federal law.”

Manning, 136 S. Ct. at 1565 (citations and punctuation omitted). “[T]he controversy must

be disclosed upon the face of the complaint, unaided by the answer or by the petition for

removal.” Pan Am. Petroleum Corp. v. Superior Court of Del., 366 U.S. 656, 663 (1961)

MEMORANDUM DECISION AND ORDER - 5
(emphasis added).

        Importantly, cases “may not be removed to federal court on the basis of a federal

defense.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 393 (1987). This is true even when

the federal defense is one that can be readily anticipated by the Plaintiff. Franchise Tax

Bd. of Calif. v. Construction Laborers Vacation Trust of S. Cal., 463 U.S. 1, 10 (1983).

                                          IV. ANALYSIS

        Only state law claims are present in this case, and it is undisputed that federal law

does not create the causes of action involved. Accordingly, federal jurisdiction is proper

only if the case falls into the second category mentioned above.1 Thus, the Court asks

whether the case involves a federal issue that is (1) necessarily raised, (2) actually

disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting

the federal-state balance approved by Congress. Gunn, 568 U.S. at 258. All four of these

factors must exist for the Court to exercise jurisdiction. Id.

        Plaintiffs’ Amended Complaint frequently refers to the federal Food, Drug, and

Cosmetic Act (FDCA). See Dkt. 1-4, at 5-7, 13, 17, 18, 20, 21, 22. Under the FDCA, “a

manufacturer seeking federal approval to market a new drug must prove that it is safe and

effective and that the proposed label is accurate and adequate.” PLIVA, Inc. v. Mensing,

564 U.S. 604, 612 (2011).

        In 1984, Congress passed a related Act (the Drug Price Competition and Patent

Term Restoration Act), commonly referred to as the Hatch-Waxman Amendments.

1
 In its Notice of Removal, Genus states that “complete preemption” provides another basis for removal.
Dkt. 1. However, Genus has since conceded that a “federal preemption defense, alone, does not suffice
for [federal] jurisdiction” in this case. Dkt. 44, at 2.

MEMORANDUM DECISION AND ORDER - 6
“Under this law, ‘generic drugs’ can gain FDA approval simply by showing equivalence

to a reference listed drug that has already been approved by the FDA.” Id. These

amendments allow “manufacturers to develop generic drugs inexpensively, without

duplicating the clinical trials already performed on the equivalent brand-name drug. A

generic drug application must also ‘show that the [safety and efficacy] labeling proposed

. . . is the same as the labeling approved for the [brand-name] drug.’” Id. at 612-13

(quoting 21 U.S.C. § 355(j)(2)(A)(v)). This standard is often referred to as the “duty of

sameness.”

       Additionally, an FDA regulation known as the “changes being effected” regulation

(“CBE”), allows brand name drug manufacturers to update labels—without waiting for

FDA preapproval—to add or strengthen a contraindication, warning, precaution, or

adverse reaction. See Wyeth v. Levine, 555 U.S. 555, 569 (2009) (quoting 21 CFR §§

314.70(c)(6)(iii)(A), (C)). However, “a CBE supplement is appropriate . . . only to reflect

newly acquired information.” 73 FR 49603.

       Clearly the FDCA regime is relevant here. But the Court must ask whether the

four factors discussed above are met. Based on the record before the Court, it appears

Michelle Stirling never took tocolytic medications produced by brand-name

manufacturers. Instead, she only took generic brand Terbutaline Sulfate. The Defendants

claim that there is no Idaho state law analog to the federal duty of sameness—nor is the

Court aware of any such standard. Thus, absent the federal duty of sameness, Plaintiffs

would likely have no logical basis for linking the brand-name manufacturers to this case.

Accordingly, the Court assumes—without deciding—that the FDCA regime was

MEMORANDUM DECISION AND ORDER - 7
necessarily raised.

       However, the Court still finds it proper to remand this case because the federal

issues involved are not substantial. “Substantial,” in this context, does not mean

“significant to the particular parties in the immediate suit; that will always be true when

the state claim ‘necessarily raise[s]’ a disputed federal issue.” Gunn, 568 U.S. at 260.

Instead, “the substantiality inquiry . . . looks [] to the importance of the issue to the

federal system as a whole.” Id.

       Without the duty of sameness, Plaintiffs would have a difficult time connecting

their claims to the brand-name manufacturers at all. Thus, the FDCA regime is

undoubtably substantial in this case under the traditional meaning of the word. However,

the Court does not find the relevant federal issues substantial to the federal system as a

whole, as required for “arising under” jurisdiction.

       Based upon the Amended Complaint, it appears this dispute has less to do with the

general application or interpretation of FDCA requirements, and more to do with whether

research regarding the relevant tocolytic medications warranted updated labelling. While

that issue is important (and involves questions about the FDCA regime), the impact and

relevance of this case will largely be confined to manufacturers of specific tocolytic

medications. Thus, it is less important to the federal system as a whole. See Gunn, 568

U.S. at 262 (explaining that “if [a question] does not arise frequently, it is unlikely to

implicate substantial federal interests” and that a case is more likely to be substantial to

the federal system as a whole when the “court’s resolution of the federal question would

be controlling in numerous other cases.”) (citation and punctuation omitted).

MEMORANDUM DECISION AND ORDER - 8
        Defendants disagree, and rely heavily on Bowdrie v. Sun Pharm. Indus., 909 F.

Supp. 2d 179 (E.D.N.Y. 2012), a non-binding decision in which a district court found that

the FDCA was necessarily raised and presented substantial questions of federal law. The

Court acknowledges that there are similarities between Bowdrie and this case. However,

there are also key differences.

        Bowdrie involved a brand-name manufacturer that changed its label through a

CBE amendment and generic drug manufacturers that did not immediately change their

labels in response. Although it is not entirely clear from the court’s decision, it appears

the plaintiffs claimed that, pursuant to the duty of sameness, the generic manufacturers

should have immediately updated their labels to match the brand name manufacturer’s

label, even if the brand-name manufacturer’s changes were implemented via the CBE

process. This federal issue (determining whether the duty of sameness requires generic

manufacturers to immediately match CBE updates made by brand name manufacturers)

is arguably applicable to generic drug manufacturers nationwide, regardless of the type of

drugs they manufacture. Thus, it is understandable why the Bowdrie court found the issue

substantial to the federal system as a whole.

        Here, however, the dispute appears much more confined to manufacturers of

certain tocolytic medications. As noted above, the key2 federal issue in this case appears

2
  The Court understands that there may be other disputed federal issues involved in this case. For
example, Defendant Impax Laboratories, LLC (a generic drug manufacturer) has filed a Motion to
Dismiss (Dkt. 28) that argues the state law claims against it are preempted by the FDCA. Whether that is
true is likely a disputed federal issue that must be resolved. However, the Court finds that this (and any
other potential federal issues) do not trigger federal jurisdiction in this case either because (1) the issue is
not apparent from the face of the Complaint (as required by Manning, 136 S. Ct. at 1565); (2) the issue is
raised as a federal defense, which cannot be used to confer federal jurisdiction; or (3) the issues are not
substantial to the federal system as a whole. Ultimately, Defendants bear the burden of showing removal

MEMORANDUM DECISION AND ORDER - 9
to be whether available research warranted updated labelling for Brethine.3 Regardless of

the outcome of this case, it is unlikely to be controlling—or even impactful—in

“numerous other cases,” because the dispute is so specific to research regarding a certain

type of medication. Accordingly, the Court finds that the federal issue in this case is not

substantial to the federal system as a whole.

        Finally, “[r]egarding the FDCA regime in particular, the Supreme Court has put

great weight on Congress’s decisions (1) not to create a federal remedy for violations of

the FDCA . . . while (2) selectively declining to pre-empt most state causes of action

based on FDCA standards” Or. ex rel. Kroger v. Johnson & Johnson, 832 F. Supp. 2d

1250, 1257 (D. Ore. 2011) (citing Wyeth, 555 U.S. at 574-75; Grable, 545 U.S. at 318)).

“That is, Congress has affirmatively decided to keep such actions out of federal courts

while tolerating overlapping regulation and litigation in state forums. All of this strongly



was proper, and here, the Court finds that burden has not been met. Rather than seeking to conceive of
every possible federal issue that may manifest itself in this case, the Court’s analysis is centered on the
primary federal issue the parties address in their briefing for this Motion to Remand, and that is readily
apparent from the face of the Complaint.
3
  In its Notice of Removal, Genus explains that the FDA rejected a petition to add warnings similar to
those that Plaintiffs allege should have been included on Brethine’s labelling. This fact could arguably
present a substantial federal issue under different circumstances, because the outcome of such a case
could have implications for drug manufactures nationwide (i.e. whether brand-name manufacturers
should still update their labelling even if the FDA denies such a petition). This fact does not warrant
federal jurisdiction in this case, however, because Genus states that the FDA received this petition in June
2008—months after B.S. was born. Accordingly, the FDA’s denial of this petition—while likely relevant
to this case in some manner—does not require a determination of whether labelling changes should still
be made even if the FDA denies a petition to add warnings. Instead, Plaintiffs argue that—in light of
available research—the brand-name manufacturers should have utilized a CBE supplement to update their
labels long before June 2008. Additionally, even if the facts of this case did require a determination of the
above question, this potential federal issue becomes clear only upon reading Genus’ Notice of Removal.
As noted above, “[f]ederal question jurisdiction lies . . . only if it appears from the face of the complaint
that determination of the suit depends upon a question of federal law,” Manning, 136 S. Ct. at 1565,
“unaided by the answer or by the petition for removal.” Pan Am. Petroleum Corp., 366 U.S. at 663.


MEMORANDUM DECISION AND ORDER - 10
suggests there is no need in drug-related consumer protection cases for the ‘experience,

solicitude, and hope of uniformity that a federal forum offers.’” Kroger, 832 F. Supp 2d,

at 1257 (quoting Grable, 545 U.S. at 312). “Within the context of the FDCA regime in

particular, the Supreme Court has therefore concluded ‘that the presence of a claimed

violation of the [FDCA] statute as an element of a state cause of action is insufficiently

‘substantial’ to confer federal-question jurisdiction.’” Kroger, 832 F. Supp 2d, at 1257.

(quoting Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 814 (1986)).4

        Simply put, without a more persuasive showing by Defendants, the Court must

remand. Any doubt as to the right of removal is resolved in favor of remand, see Gaus,

980 F.2d at 566, and here, doubt still lingers over whether federal jurisdiction exists. As

such, the Court GRANTS Plaintiffs’ Motion (Dkt. 30) and REMANDS this action back

to state court.

                                              V. ORDER

The Court HEREBY ORDERS:

    1. Plaintiffs’ Motion to Remand (Dkt. 30) is GRANTED.

    2. This case is REMANDED back to the Fourth Judicial District of the State of

        Idaho.



4
  The Court does not mean to imply that a claimed violation of the FDCA as an element of a state cause of
action could never involve a federal issue substantial enough to confer federal-question jurisdiction. The
Court’s discussion of the Bowdrie case shows that the Court does not interpret Merrell Dow in this
manner. In Merrell Dow, the Supreme Court recognized the need for “principled, pragmatic distinctions”
and “careful judgments about the exercise of federal judicial power in an area of uncertain jurisdiction.”
478 U.S. at 814 (citing Franchise Tax Bd., 463 U.S. at 20-21). Here, the Court simply seeks to do as the
Supreme Court directs—make a careful judgment about the exercise of federal judicial power. In doing
so, the Court finds that the federal issues in this case are not sufficiently substantial to warrant federal
jurisdiction.

MEMORANDUM DECISION AND ORDER - 11
  3. All other motions currently pending in this case (Dkt. 7; Dkt. 19; Dkt. 28) are

     DISMISSED as MOOT.


                                               DATED: March 25, 2019


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 12
